EXHIBIT 10.4 — Schedule of Named Executive Officers Compensation
On December 21, 2010, the Compensation Committee of First Financial Corporation
(the “Corporation”) set the 2011 annual base salaries of the named executive
officers. These amounts are set forth in the table below.

          Name and Principal Position   2011 Base Salary  
Donald E. Smith
  $ 709,931  
President and Chairman of the Corporation; Chairman of First Financial Bank, NA
       
Norman L. Lowery
  $ 585,826  
Vice Chairman, CEO and Vice President of the Corporation; President and CEO of
First Financial Bank, NA
       
Thomas S. Clary
  $ 182,206  
Senior Vice President and CCO of First Financial Bank, NA
       
Norman D. Lowery
  $ 180,400  
Vice President and COO of First Financial Bank, NA
       
Rodger A. McHargue
  $ 179,812  
CFO of the Corporation; Vice President and CFO of First Financial Bank, NA
       
Richard O. White
  $ 170,831  
Senior Vice President of First Financial Bank, NA
       

 

 